937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Anthony Lee TERRY, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 91-7543.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1991.Decided July 3, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-90-2334-WN)
Allen Anthony Lee Terry, appellant pro se.
Glenda Gay Gordon, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
DISMISSED.
Before DONALD RUSSELL, K.K. HALL and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Allen Anthony Lee Terry, an inmate at the Kentucky State Reformatory, appeals from the district court's order refusing habeas relief pursuant to 28 U.S.C. Sec. 2241.  Terry was convicted and sentenced in federal district court for the Western District of Kentucky for violating 18 U.S.C. Secs. 2113(a) and 2113(d).  He was released on parole but was later arrested in Louisville, Kentucky on state criminal charges.  Based on his state arrest and conviction, Terry's parole was revoked.


2
Terry apparently filed his petition in Maryland because the Parole Commission is headquartered there.  This does not provide a sufficient basis for jurisdiction.  Under 28 U.S.C. Sec. 2241, jurisdiction lies either in the district where the petitioner is incarcerated or in the district where petitioner's custodian is located.  Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973);  Boone v. United States Parole Commission, 648 F.Supp.479 (D.Md.1986).  Since Terry is currently incarcerated in Kentucky, he should have filed his petition in the federal district where the prison is located.


3
Accordingly, we dismiss Terry's petition without prejudice to his right to file a new petition in the proper federal district.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.